SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant o Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Soliciting Material Under Rule14a-12 o Confidential, For Use of theCommission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials TRIDAN CORP. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: TRIDAN CORP. P.O. Box 634, New City, N.Y. 10956 (212) 239-0515 ANNUAL REPORT June 20, 2011 Dear Shareholder: I am pleased to provide this annual report of Tridan Corp. for the fiscal year ended April 30, 2011, including the enclosed audited financial report for that period and for the corresponding period in 2010.Also enclosed are the notice of meeting, proxy statement for this year’s annual shareholders meeting on July 12, 2011, form of proxy, and the company’s privacy policy. A schedule of the company’s portfolio holdings at April 30, 2011, consisting entirely of municipal obligations, is included in the financial report.The company invests exclusively in non-voting securities.The company files its complete schedule of portfolio holdings with the Securities and Exchange Commission for the first and third quarters of each fiscal year on Form N-Q.The company’s Forms N-Q are available on the Commission’s website at http://www.sec.gov.They may be reviewed and copied at the Commission’s Public Reference Room in Washington D.C., and information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The net asset value per share at April 30, 2011 was $12.33, compared with $12.32 at April 30, 2010.Net investment income per share was $.31 for the year ended April 30, 2011, compared with $.34 for the year ended April 30, 2010.Distributions to shareholders amounted to $.32 per share for fiscal 2011, compared to $.34 for fiscal 2010. At the company’s last annual meeting on July 13, 2010, the reappointment of WeiserMazars LLP as the company’s auditors for the fiscal year ending April 30, 2011 was ratified by the shareholders as follows: Shares Voted For Shares Voted Against None Shares Abstaining TRIDAN CORP. June 20, 2011 Page – 2 – Also at the last annual meeting, the incumbent directors, all of whom are named below, were all reelected to serve as directors until the next annual meeting of shareholders, or until their successors are elected and have qualified. Shares Voted For Shares Withheld Mark Goodman None Peter Goodman “ “ Paul Kramer “ “ Jay S. Negin “ “ Warren F. Pelton “ “ Russell J. Stoever “ “ The following Tables A and B set forth information concerning the directors, and Table C sets forth information concerning non-director officers of the company.The Table A directors (Mark Goodman, Peter Goodman and Warren Pelton) are “interested persons” as defined in Section 2(a)19 of the Investment Company Act of 1940, and the Table B directors (Messrs. Kramer, Negin and Stoever) are not.Peter Goodman is an “interested person” because he is an officer and holder of more than 5% of the shares of the company, Mark Goodman because he is Peter Goodman’s son, and Warren Pelton because he is an officer of the company. Table A Name, Address and Age Positions in Tridan Corp. Director Since Principal Occupations During Past 5 Years Number of Portfolios Overseen Other Directorships During Past 5 Years Interested Persons: Mark Goodman (Son of Peter Goodman) 7 Porters Cove Road Hingham, MA 02043 Age 57 Director Pianist and Teacher 1 None Peter Goodman 65 Wendover Road Rye, NY10580 Age 85 Director and President President, Tridan Corp. 1 None Warren Fred Pelton 6079 Fairway Court Naples, FL34110 Age 73 Director, Vice- President and Treasurer Director of Development, International College until 2001; Consultant 1 None TRIDAN CORP. June 20, 2011 Page – 3 – Table B Name, Address and Age Positions in Tridan Corp. Director Since Principal Occupations During Past 5 Years Number of Portfolios Overseen Other DirectorshipsDuring Past 5 Years Disinterested Persons: Paul Kramer 17 Huntley Road Holmdel, NJ 07733 Age 79 Director and Audit Committee Chairman Senior Adviser, Finance Scholars Group; Partner, Kramer Love & Cutler, LLP (certified public accountants) 1 Juniper Content Corporation Jay Stanley Negin 6 Demarest Court Englewood Cliffs, NJ 07632 Age 80 Director and Audit Committee Member Investor 1 None Russell Jude Stoever 15 Rockleigh Road Rockleigh, NJ 07647 Age 66 Director and Audit Committee Member Vice-President, Stoever Glass & Co., Inc. (a registered broker-dealer) 1 None Table C Name, Address and Age Positions in Tridan Corp. Principal Occupations During Past 5 Years Number of Portfolios Overseen Other Directorships Held Non-director Officers: I. Robert Harris 51 East 42nd Street Suite 1700 New York, NY10017 Age 79 Secretary and Chief Compliance Officer Attorney None None TRIDAN CORP. June 20, 2011 Page – 4 – The board of directors governs the Company and is responsible for protecting the interests of shareholders.The directors meet periodically throughout the year to oversee the Company’s activities and review its performance.Each of the directors is committed to regular and active participation in board and committee meetings.The board believes that, collectively, the directors have balanced and diverse experience, qualifications, attributes, and skills which allow the board to operate effectively in governing the Company and protecting the interests of shareholders.Information about the specific experience, skills, attributes and qualifications of each director is provided below. Peter Goodman – Mr. Goodman is the principal shareholder, a director and chief executive officer of Tridan Corp., and also held those positions in its wholly-owned subsidiary Danskin, Inc. prior to sale of the business in 1980 and Tridan’s conversion to an investment company.He is skilled in business, thoroughly familiar with the company’s history and its activities, and has had extensive experience in securities investments, including municipal bonds. Jay S. Negin – Mr. Negin has been a director of the Company since 1985.He is an attorney and certified public accountant, although not practicing those professions.He has had extensive activity and experience in the municipal bond field, and participates actively in the board’s analysis and consideration of Tridan’s portfolio positions and transactions. Warren F. Pelton – Mr. Pelton has been a director since 1988.He was a shareholder of Tridan Corp. and chief financial officer of Tridan and its subsidiary Danskin, Inc. prior to Tridan’s conversion to an investment company in 1980.He has had extensive experience over many years as a private management consultant and is skilled in financial planning. Russell J. Stoever – Mr. Stoever has been a director since 1995.He is vice president and sales manager of Stoever, Glass & Co., Inc., a registered broker-dealer.He has been employed there since 1971 and became a principal of that corporation in 1982, with involvement in all aspects of municipal finance.He is not an “interested person” of Tridan Corp., as defined in the Investment Company Act, in that he does not execute any portfolio transactions for, or engage in any principal transactions with, Tridan or its investment adviser or any accounts over which the adviser has brokerage placement discretion, or any other investment company having the same investment adviser.Mr. Stoever brings to the board a keen analysis of economic and market conditions and trends, and his views concerning portfolio management. Mark Goodman – Mr. Goodman has been a director since 1999.He is the son of Peter Goodman, and has been a shareholder of Tridan since before its 1980 conversion to an investment company.He is knowledgeable in the history and activities of the Company, and has also had broad investment experience in fixed income securities, including municipal bonds. Paul Kramer – Mr. Kramer has been a director since 2004.He has extensive experience as a certified public accountant and is expert in the fields of corporate governance, executive management, corporate restructuring, audit committee functions and related activities.He has served on the board of directors of a number of publicly-held corporations over the years.Mr. Kramer brings his skill and leadership abilities to his positions as a director and as chairman of Tridan’s audit committee. TRIDAN CORP. June 20, 2011 Page –5– No director or officer received any compensation from the Company during the last fiscal year, except for the fees of $12,000 paid during each year to each director, plus an additional $5,000 to PaulKramer as chairman of the audit committee.The Company does not have any bonus, profit sharing, or other compensation plan, contract or arrangement with anyone, nor any pension or retirement plan; nor has the Company ever granted to anyone any option, warrants or other rights to purchase securities. All executive officers of the Company as a group (two persons) received compensation (comprised solely of said directors' fees) aggregating $24,000 during fiscal 2011 (which excludes professional fees paid to the law firm of which I. Robert Harris, secretary of the Company, is a member). Additional information about directors may be requested by any shareholder without charge, by telephoning the company’s secretary, I. Robert Harris, collect at 212-682-8383, extension 39. Sincerely TRIDAN CORP. Peter Goodman, President TRIDAN CORP. P.O. Box 634 New City, NY10956 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD JULY 12, 2011 To the Shareholders of Tridan Corp.: The Annual Meeting of Shareholders of Tridan Corp. (the "Company") will be held on Tuesday, July 12, 2011, at 10:00 A.M. at the offices of Kantor, Davidoff, Wolfe, Mandelker, Twomey & Gallanty, P.C., 17th floor, 51 East 42nd Street, New York, NY 10017. The following subjects will be considered and acted upon at the meeting: (1)Election of six directors; (2)Ratification of the selection of WeiserMazars LLP as auditors of the Company for the fiscal year ending April 30, 2012; (3)Transaction of such other business as may properly come before the meeting or any adjournment or adjournments thereof. The subjects referred to above are discussed in the Proxy Statement enclosed with this notice.Each shareholder is invited to attend the Annual Meeting of Shareholders in person.Shareholders of record at the close of business on June 21, 2011 have the right to vote at the meeting.If you cannot be present at the meeting, we urge you to fill in, sign and promptly return the enclosed proxy in order that your shares will be represented at the meeting. By Order of the Board of Directors I. Robert Harris, Secretary June 20, 2011 Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting to be Held July 12, 2011 This Notice of Annual Meeting, together with the attached Proxy Statement, Form of Proxy, Annual Report to Shareholders, and Privacy Policy are also available at www.tridancorp.com. As in the past, the Company also intends to mail those materials to shareholders with respect to all future shareholder meetings, in addition to posting them to its website as required by Security and Exchange Commission Rules. TRIDAN CORP. P.O. Box 634 New City, NY10956 PROXY STATEMENT This statement is furnished in connection with the solicitation by the board of directors of Tridan Corp., a New York corporation (the "Company") of proxies to be voted at the Annual Meeting of Shareholders to be held July 12, 2011 and any and all adjournments thereof, for the purposes set forth in the accompanying Notice of Annual Meeting of Shareholders. All proxies which have been properly executed and received by the time of the meeting will be voted at the meeting in accordance with the instructions thereon.Any shareholder executing a proxy may revoke it in writing by execution of another proxy or by any other legal method at any time before the shares subject to the proxy are voted at the meeting.The board of directors recommends that shares be voted, and if no choice is specified on the proxy, the shares will be voted FOR the election as directors of the nominees hereinafter named, FOR ratification of the selection of WeiserMazars LLP, as auditors, and in the discretion of the proxy holders on such other matters as may properly come before the meeting. As of June 20, 2011, there were issued and outstanding 3,103,077.2886 shares of capital stock, par value $.02 per share, of the Company, which is the only class of capital stock of the Company.Shareholders will be entitled to one vote for each share held, with pro rata voting rights for any fractional shares.Holders of record of such shares at the close of business on June 20, 2011 will be entitled to vote at the meeting. The participants in the Tridan Corp. Employees' Stock Ownership Trust are the beneficial shareholders of the shares held under the trust, and the shares held for such participants will be voted only if and as directed by the participant for whose account such shares are held of record by the trustees of the trust.Accordingly, the attached notice, this proxy statement and the form of proxy have been mailed to each person who was a participant on the record date, and the shares beneficially owned by such participants will be voted in accordance with their proxies. The Company will pay the cost of preparing, assembling, and mailing the form of proxy and the material used in connection with solicitation of proxies.In addition to solicitation by use of the mails, certain officers and directors of the Company, who will receive no compensation for their services (other than their regular compensation) may solicit the return of proxies personally or by telephone or telegraph. An Annual Report covering the operations of the Company for its fiscal years ended April 30, 2011 and 2010 is enclosed herewith, but does not constitute a part of the material for the solicitation of proxies. ELECTION OF DIRECTORS At the meeting, six directors are to be elected to hold office until the next annual meeting of shareholders and until their respective successors shall have been chosen and qualified, or as otherwise provided in the by-laws of the Company.The election of a board of directors will require the vote of a majority of the shares present in person or by proxy at the meeting. It is intended that the persons named in the accompanying proxy will vote such proxy, if signed and returned, for the election of the nominees listed below.If for any reason any of said nominees shall become unavailable for election, which is not anticipated, the proxies may be voted for a substitute nominee designated by the board of directors.The board of directors has no reason to expect that any of the nominees will fail to be a candidate at the meeting and, accordingly, does not have in mind any substitute. As of June 20, 2011, Peter Goodman owned beneficially 1,276,910.73 shares (41.15%) ofthe Company, which does not include shares owned by Barbara S. Goodman, Peter Goodman's wife, nor shares owned by them as trustees for his brother Thomas Goodman. The following Tables A and B set forth information concerning directors and nominees for election as director for a term of one year.Table C sets forth information concerning non-director officers of the Company.The Table A nominees (Mark Goodman, Peter Goodman and Warren Pelton) are “interested persons” as defined in Section 2(a)19 of the Investment Company Act of 1940, and the Table B nominees (Messrs. Kramer, Negin and Stoever) are not.Peter Goodman is an “interested person” because he is an officer and holder of more than 5% of the shares of the Company, Mark Goodman because he is Peter Goodman’s son, and Warren Pelton because he is an officer of the Company. Table A Name, Address and Age Positions in Tridan Corp. Director Since Principal Occupations During Past 5 years Number of Portfolios Overseen Other Directorships During Past 5 Years Interested Persons: Mark Goodman (Son of Peter Goodman) 7 Porters Cove Road Hingham, MA02043 Age 57 Director Pianist and Teacher 1 None Peter Goodman 65 Wendover Road Rye, NY10580 Age 85 Director and President President, Tridan Corp. 1 None Warren Fred Pelton 6079 Fairway Court Naples, FL34110 Age 73 Director, Vice- President and Treasurer Consultant 1 None - 2 - Table B Name, Address and Age Positions in Tridan Corp. Director Since Principal Occupations During Past 5 years Number of Portfolios Overseen Other Directorships During Past 5 Years Disinterested Persons: Paul Kramer 17 Huntley Road Holmdel, NJ 07733 Age 79 Director and Audit Committee Chairman Senior Adviser, Finance Scholars Group; Partner, Kramer Love & Cutler, LLP (certified public accountants) 1 Juniper Content Corporation Jay Stanley Negin 6 Demarest Court Englewood Cliffs, NJ 07632 Age 80 Director and Audit Committee Member Investor 1 None Russell Jude Stoever 15 Rockleigh Road Rockleigh, NJ 07647 Age 66 Director and Audit Committee Member Vice-President and Sales Manager, Stoever Glass & Co., Inc. (a registered broker-dealer) 1 None - 3 - Table C Name, Address and Age Positions in Tridan Corp. Principal Occupations During Past 5-years Number of Portfolios Overseen Other Directorships Held Non-director Officers: I. Robert Harris 51 East 42nd Street Suite 1700 New York, NY10017 Age 79 Secretary Attorney None None The following table sets forth the dollar range of equity securities beneficially owned by each nominee for election as director: Name of Nominee Dollar Range of Equity Securities in Tridan Corp. Interested Persons: Mark Goodman Over $100,000 Peter Goodman Over $100,000 Warren Fred Pelton Over $100,000 Disinterested Persons: Paul Kramer None Jay Stanley Negin None Russell Jude Stoever None QUALIFICATIONS OF DIRECTORS The board of directors governs the Company and is responsible for protecting the interests of shareholders.The directors meet periodically throughout the year to oversee the Company’s activities and review its performance.Each of the directors is committed to regular and active participation in board and committee meetings.The board believes that, collectively, the directors have balanced and diverse experience, qualifications, attributes, and skills which allow the board to operate effectively in governing the Company and protecting the interests of shareholders.Information about the specific experience, skills, attributes and qualifications of each director is provided below, each of whom the board proposes for re-election. - 4 - Peter Goodman – Mr. Goodman is the principal shareholder, a director and chief executive officer of Tridan Corp., and also held those positions in its wholly-owned subsidiary Danskin, Inc. prior to sale of the business in 1980 and Tridan’s conversion to an investment company.He is skilled in business, thoroughly familiar with the company’s history and its activities, and has had extensive experience in securities investments, including municipal bonds. Jay S. Negin – Mr. Negin has been a director of the Company since 1985.He is an attorney and certified public accountant, although not practicing those professions.He has had extensive activity and experience in the municipal bond field, and participates actively in the board’s analysis and consideration of Tridan’s portfolio positions and transactions. Warren F. Pelton – Mr. Pelton has been a director since 1988.He was a shareholder of Tridan Corp. and chief financial officer of Tridan and its subsidiary Danskin, Inc. prior to Tridan’s conversion to an investment company in 1980.He has had extensive experience over many years as a private management consultant and is skilled in financial planning. Russell J. Stoever – Mr. Stoever has been a director since 1995.He is vice president and sales manager of Stoever, Glass & Co., Inc., a registered broker-dealer.He has been employed there since 1971 and became a principal of that corporation in 1982, with involvement in all aspects of municipal finance.He is not an “interested person” of Tridan Corp., as defined in the Investment Company Act, in that he does not execute any portfolio transactions for, or engage in any principal transactions with, Tridan or its investment adviser or any accounts over which the adviser has brokerage placement discretion, or any other investment company having the same investment adviser.Mr. Stoever brings to the board a keen analysis of economic and market conditions and trends, and his views concerning portfolio management. Mark Goodman – Mr. Goodman has been a director since 1999.He is the son of Peter Goodman, and has been a shareholder of Tridan since before its 1980 conversion to an investment company.He is knowledgeable in the history and activities of the Company, and has also had broad investment experience in fixed income securities, including municipal bonds. Paul Kramer – Mr. Kramer has been a director since 2004.He has extensive experience as a certified public accountant and is expert in the fields of corporate governance, executive management, corporate restructuring, audit committee functions and related activities.He has served on the board of directors of a number of publicly-held corporations over the years.Mr. Kramer brings his skill and leadership abilities to his positions as a director and as chairman of Tridan’s audit committee. COMPENSATION OF DIRECTORS AND EXECUTIVE OFFICERS No director or officer received any compensation from the Company during the last fiscal year, except for the fees of $12,000 paid during each year to each director, plus an additional $5,000 to PaulKramer as chairman of the audit committee.The Company does not have any bonus, profit sharing, or other compensation plan, contract or arrangement with anyone, nor any pension or retirement plan; nor has the Company ever granted to anyone any options, warrants or other rights to purchase securities. - 5 - All executive officers of the Company as a group (two persons) received compensation (comprised solely of said directors' fees) aggregating $24,000 during fiscal 2011 (which excludes professional fees paid to the law firm of which I. Robert Harris, secretary of the Company, is a member). COMMITTEES Audit Committee The audit committee consists of three directors appointed by the board, namely Paul Kramer, Chairman, Jay S. Negin and Russell J. Stoever, each of whom is independent as defined in Rule 4200(a)(15) of the NASD listing standards.The board has determined that Mr. Kramer qualifies as an audit committee financial expert, as defined by applicable SEC rules and regulations.The audit committee operates under its charter, which it reviews annually and which is then submitted for approval by the board of directors.A copy of the charter is attached as an appendix to this proxy statement. The audit committee assists the board of directors in fulfilling their oversight responsibilities relating to the quality of the Company’s accounting and auditing practices, including its financial statements and financial reporting process, disclosure controls and procedures and internal control over financial reporting, the annual independent audit of the Company’s financial statements, and compliance with the Company’s ethics program and with regulatory requirements.The audit committee is directly responsible for the appointment, compensation and oversight of the Company’s independent registered public accounting firm.The committee met three times during the fiscal year ended April 30, 2011. Audit Committee Report The audit committee has reviewed and discussed the Company’s April 30, 2011 audited financial statements with management and with WeiserMazars LLP, the Company’s independent registered certified public accountants.The audit committee has also discussed with said auditors the matters required to be discussed by PCAOB AU Section 380, “Communications with Audit Committees”, has received from them the written disclosures and letter required by PCAOB Rule 3526 “Communications with Audit Committees Concerning Independence”, and has discussed with them their independence from the Company.The audit committee met separately with the independent registered certified public accountants, with and without management, to discuss the results of their examination and their observations and recommendations.Based on the foregoing review and discussions, the audit committee has recommended to the board that the audited financial statements as of April 30, 2011 be issued to shareholders and filed with the SEC. Audit Committee Members: Paul Kramer, Chairman Jay S. Negin Russell J. Stoever - 6 - Nominating Committee The Company does not have a standing nominating committee, because of the small size of the board of directors and the infrequency of its turnover.Rather, on those rare occasions when a new candidate is proposed for consideration, whether by a shareholder or by others, the entire board considers the candidate and the board itself acts as a nominating committee.The board considers a candidate’s, experience, familiarity with business and investments, knowledge about issues affecting the Company, and willingness to spend the time necessary to read applicable materials and attend meetings.The board does not consider diversity in identifying nominees.In instances where the board determines that a candidate will be a valuable replacement or addition to the board of directors, the board recommends such candidate’s election by the shareholders.This procedure has been followed successfully and without issue since 1980, when the Company first became a registered investment company, and the board believes it continues to be appropriate. CONDUCT OF AND ATTENDANCE AT MEETINGS Peter Goodman is the president and chief executive officer of Tridan Corp.There is no chairman of the board.Board meetings are conducted by I. Robert Harris who is the company’s corporate secretary, general counsel, and chief compliance officer, but is not a director.This arrangement has existed successfully since the company’s conversion in 1980 from a manufacturing enterprise to a registered investment company.The structure was chosen based upon the differing business and professional background and expertise of Messrs. Goodman and Harris – Mr. Goodman with many years of experience managing a business company, and Mr. Harris as a practicing attorney with knowledge and experience in corporate law and procedural requirements. During the fiscal year ended April 30, 2011, there were five meetings of the board of directors and three meetings of the audit committee.Each of the directors attended at least 75% of the aggregate number of meetings of the board and of the audit committee on which he served.Although the Company has no formal policy regarding director attendance at the annual shareholders meetings, directors are expected to attend, and all members of the board attended last year’s annual meeting. SHAREHOLDER COMMUNICATIONS WITH DIRECTORS The board of directors has not established a formal process for shareholders to send communications to the board.In the board’s view, it is appropriate for the Company not to have such process, because the directors are few in number, and any shareholder who wishes to do so may address a letter to the attention of the entire board, care of the Company at its principal office, or to individual board members either at that address or at their personal addresses listed in the proxy statement. - 7 - PRINCIPAL AND MANAGEMENT SHAREHOLDERS The following table sets forth certain information concerning directors and nominees as directors of the Company and persons believed by the Company to be the record owners of more than five percent (5%) of the Company's voting securities as of June 20, 2011: Title of Class Name and Address of Beneficial Owner Number of Shares Beneficially Owned on June 20, 2011 Percent of Class on June 20, 2011 Capital Stock (par value $.02) Peter Goodman 65 Wendover Road Rye, NY10580 1,276,910.72921/ 2/ 41.15% Barbara S. Goodman (wife of Peter Goodman) 65 Wendover Road Rye, NY10580 375,500.00 1/ 12.10% Thomas Goodman 111-20 73rd Avenue Apt. 6F Forest Hills, NY11375 701,000.00 3/ 22.59% Robert W. Erdos 549 Fairview Terrace York, PA17403 282,640.1115 2/ 4/ 9.11% Mark Goodman 7 Porters Cove Road Hingham, MA02043 2.49% Warren F. Pelton 6079 Fairway Court Naples, FL 34110 0.96% All officers, directors and nominees as a group (7 persons) 1,384,174.9490 2/3/ 44.61% 1/ Not including 600,000 shares owned indirectly by Mr. Goodman and his wife, Barbara S. Goodman, as co-trustees for his brother, Thomas Goodman (see footnote 3), with respect to which the co-trustees have shared voting and investment power. 2/ Including the following shares owned by Tridan Corp.Employees Stock Ownership Trust, as nominee only:6,571.1104 shares owned directly and beneficially by Peter Goodman, and 5,087.2720 shares owned directly and beneficially by Robert W. Erdos.Messrs. Robert W. Erdos, Peter Goodman, Thomas Goodman and Warren F. Pelton are trustees of said trust. 3/ Including 600,000 shares owned of record only, by Peter Goodman and Barbara S. Goodman, as trustees for Thomas Goodman (Peter Goodman’s brother). 4/ This amount does not include 49,000 shares owned of record and beneficially by Erda Erdos, Mr. Erdos’ wife. - 8 - The foregoing table and footnotes shall not be construed as an admission that Peter Goodman is the beneficial owner of any shares owned by him as a trustee for his brother, nor of any shares owned by Mr. Goodman’s wife; nor as an admission that Barbara S. Goodman is the beneficial owner of any shares owned by her as a trustee for Peter Goodman’s brother; nor as an admission that Robert W. Erdos is the beneficial owner of any shares owned by Mr. Erdos’ wife. Peter Goodman, president and a director of the Company, controls the Company in that any matter to be voted on at the meeting can be decided by Mr. Goodman and any one of several other shareholders, who together own a majority of the outstanding shares, if they vote in the same way on such matter. Joseph T. Scialo is the Company’s administrator.Mr. Scialo is a certified public accountant in the firm of Scialo Reimann & Associates CPA, P.C., 48 South Franklin Turnpike, Suite 104, Ramsey, NJ 07446. RELATIONSHIP WITH AND RATIFICATION OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS The audit committee is responsible for approving the engagement of the Company’s independent public accountants prior to their engagement.The audit committee and board of directors have unanimously approved the selection ofWeiserMazars LLP (formerly Weiser LLP) as independent public accountants for the Company for the fiscal year ending April 30, 2012.The former accounting firm of Leslie Sufrin and Company, P.C., which merged into Weiser LLP, had been the Company’s auditors since it became a registered investment company in 1980.Although shareholder ratification is not required by law, to be consistent with past practice the firm’s selection is being submitted for ratification by the shareholders, which requires the affirmative vote of a majority of the shares of the Company present at the meeting.If shareholders do not ratify their selection, the board will reconsider the matter and will decide whether to retain that firm.The audit committee and board of directors reviewed the services performed by WeiserMazars LLP during the last fiscal year and determined that such services did not affect their independence.The firm has no direct or indirect financial interest in the Company, except for fees received by it for services which were furnished at customary rates and terms.Representatives of the firm are expected to be present at the meeting, will be given an opportunity to make such statements as they feel appropriate, and will be available to respond to appropriate questions. Audit Fees – WeiserMazars LLP billed the Company a total of $46,000 for the 2011 fiscal year, and $44,000 for the 2010 fiscal year, for the audit of the Company’s annual financial statements and in connection with statutory and regulatory filings for those years. Audit-Related Fees – No fees were billed to the Company for the last two fiscal years for any audit-related services. Tax Fees – No fees were billed to the Company for the last two fiscal years for tax compliance, tax advice or tax planning. - 9 - All Other Fees – No fees were billed to the Company for the last two fiscal years for any other services. INVESTMENT ADVISER The Company’s investment adviser is J.P. Morgan Investment Management Inc., (“Morgan”), 270 Park Avenue, New York, NY 10017.The Investment Advisory Agreement dated July 1, 2000 (the “Agreement”) between the Company and Morgan was most recently approved by the shareholders at the annual meeting on June 20, 2000 and expires June 30, 2011.On June 14, 2011, the board of directors (including the Company’s independent directors) unanimously approved a continuation of the Agreement until June 30, 2012 (subject to the early termination provisions contained in the Agreement). Under the Agreement, Morgan, subject to the general supervision of the Company’s board of directors and in conformance with the stated policies of the Company, manages investment operations and the composition of the Company’s portfolio of securities and investments.In this regard, it is the responsibility of Morgan to make investment decisions for the Company and to place the purchase and sale orders for the portfolio transactions of the Company. The investment advisory services of Morgan to the Company are not exclusive under the terms of the Agreement.Morgan is free to, and does, render investment advisory services to others, including numerous funds. Morgan seeks to obtain the best price and execution of orders placed for the Company's assets considering all of the circumstances.If transactions are executed in the over-the-counter market, Morgan will deal with the principal market makers, unless more favorable prices and executions are otherwise obtainable.There is no agreement by Morgan with any broker or dealer to place orders with it. When circumstances relating to a proposed transaction indicate that a particular broker or dealer is in a position to provide the best execution considering all factors including price, the order is placed with that broker or dealer.This may or may not be a broker or dealer which has provided statistical or other factual information to Morgan.Subject to the requirement of seeking the best price and execution, Morgan may, in circumstances in which two or more brokers are in a position to offer comparable prices and execution, give preference to a broker or dealer which has provided statistical and other factual information to it.In recognition of the brokerage execution services Morgan may pay a brokerage commission in excess of that which another broker might have charged for the same transaction.Morgan periodically evaluates the overall reasonableness of brokerage commissions paid by the Company.The factors considered in these evaluations include the competitive negotiated rate structure at the time the commission is charged and the effectiveness of the broker's execution. INVESTMENT ADVISORY AGREEMENT RENEWAL Throughout the year, the directors receive and analyze a substantial quantity of comprehensive information and written materials, including ongoing analysis of the company’s existing portfolio and Morgan's recommendations in light of its forecasts for the economy, employment trends, business conditions, federal rate moves, interest trends including comparisons between tax-exempt and taxable bonds, appropriate maturities, quality, yields, diversification, etc.The directors subject Morgan's portfolio management to scrutiny at each board meeting, including examination of transactions completed since the prior meeting and an overview of the entire portfolio.Written materials received by the directors before and during each meeting include reports, statistics, charts, graphs, performance records, comparisons with other funds and the like.Morgan is constantly questioned regarding its views, its recommendations and its performance. - 10 - In addition to the foregoing, Morgan submits each year its audited financial statements and detailed information regarding Morgan's business, personnel and operations, advisory services, compensation matters, portfolio strategy, investment performance, sources of information, fee comparisons, compliance programs, and other matters of significance to the relationship between Tridan and its investment adviser, all of which material is furnished to each director.The directors review and discuss this material, as well as their own views on Morgan’s performance and relationship with Tridan, with particular attention to the following areas: Investment Performance At each meeting, the directors receive, review and discuss with Morgan’s representatives various data showing Tridan’s portfolio characteristics, including market value, average duration, credit quality, coupon, estimated annual income and yield statistics, and breakdown information regarding duration, credit, and investment sectors.Morgan’s quarterly presentation also includes the portfolio performance over three months, year to date, one year, three years, five years and ten years, compared with the Lipper NY Intermediate Muni Debt Funds, JPMorgan NY Tax Free Bond Fund, Sanford Bernstein NY Muni Fund, and Barclays1-17 Year NY Muni Bond Index.Based on their review, the directors have concluded that Tridan’s relative investment performance has been satisfactory. Nature, Extent and Quality of Service The board’s analysis of the nature, extent and quality of Morgan’s services to Tridan is based on knowledge gained over time from discussions with management and at the board’s regular meetings.In addition, the directors review the qualifications, education and experience of Morgan’s personnel involved in rendering those services.As Tridan’s investment adviser, Morgan manages the investment of the company’s assets, including purchases and sales of securities.Morgan also provides clerical and bookkeeping services, and prepares and issues periodic reports and statements.The board considers its adviser’s performance of these administrative and support services, including monitoring adherence to the company’s investment policies, guidelines and restrictions, Morgan’s responsiveness to requests by Tridan’s counsel for periodic information, reports and certifications required for compliance with securities laws and regulations, and maintaining and monitoring their respective compliance programs in light of today’s extensive regulatory requirements.The board has concluded that the nature, extent and quality of the services provided by Morgan to the company have been and continue to be appropriate and beneficial. Fees Under its investment Advisory Agreement with Morgan, Tridan pays an annual fee, computed and payable quarterly, equal to 0.28% of its net assets under management (28 basis points) plus 0.02% (2 basis points) for custodial services.The agreement requires Morgan to bear all expenses incurred by it in connection with its activities under the agreement, without any reimbursement from the company.Morgan’s fees applicable to the year ended April 30, 2011, including both advisory and custodial fees, were computed as $111, 303.In light of the nature, extent and quality of the services received by Tridan from Morgan, and comparing the management fees charged by Morgan to other fixed-income investment companies managed by it, all of which are many times larger than Tridan, and Morgan’s custodial fees compared with those available elsewhere, the board considers Morgan’s fees to Tridan to be reasonable. - 11 - It was the conclusion of the directors that it would be in the best interests of Tridan Corp. and its shareholders for the board to renew the investment advisory agreement with J.P. Morgan Investment Management Inc. for another year. The names and principal occupations of the directors and principal executive officers of Morgan are as follows.All of them may be reached c/o J.P. Morgan Investment Management Inc., 270 Park Avenue, New York, NY 10017. Name Position at Morgan* George C.W. Gatch Managing Director/Director/CEO Seth P. Bernstein Director/Managing Director/Global Head of Fixed Income Lawrence M. Unrein Director/Managing Director/CIO-Global Head of Private Equity Martin R. Porter Managing Director/CIO-Global Head of Equities & Balanced Group Scott E. Richter Managing Director/Secretary Joseph K. Azelby Director/Managing Director/CIO- Global Head of Real Estate Robert L. Young Director/Managing Director/COO Joseph J. Bertini Chief Compliance Officer, Managing Director Craig M. Sullivan Director/Managing Director/Chief Financial Officer * Managing Director is an officer’s title.Those who hold it are not necessarily directors of Morgan. SUPPLEMENTAL INFORMATION The executive officers of the Company, all of whom serve at the pleasure of the board of directors, are as follows: Peter Goodman (President), Warren F. Pelton (Vice President and Treasurer) and I. Robert Harris (Secretary).Messrs. Goodman and Harris have served in their respective positions since the Company registered with the Securities and Exchange Commission as an investment company in April, 1980.Mr.Pelton became Vice President and Treasurer in 1995.Mr. Harris has been of counsel to the law firm of Kantor, Davidoff, Wolfe, Mandelker, Twomey & Gallanty, P.C., general counsel to the Company, for more than the past 5 years. - 12 - SHAREHOLDER PROPOSALS FOR 2 Next year’s annual meeting of shareholders of the Company will be scheduled for July 10, 2012.Shareholders wishing to have their proposals included in the Company's Proxy Statement which will relate to that meeting must submit their proposals, preferably by certified mail, return receipt requested, to the Company at its address listed on the first page of this Proxy Statement so that the proposals are received no later than February 21, 2012. OTHER MATTERS As of the date of this Proxy Statement, the board of directors is not aware of any matters to be presented for action at the meeting other than those described above.Should other business properly be brought before the meeting, the persons named in the proxy have discretionary authority to vote in accordance with their best judgment in the interest of the Company. Dated:June 20, 2011 By Order of the Board of Directors I. Robert Harris, Secretary - 13 - Appendix TRIDAN CORP. AUDIT COMMITTEE CHARTER Organization This charter governs the operations of the audit committee.The committee shall review and reassess the charter at least annually and obtain the approval of the board of directors.The committee shall be appointed by the board of directors and shall comprise at least three directors, each of whom is “independent” of management and the Company.Members of the committee will be considered independent if they do not receive, other than for service on the board of directors, any consulting, advisory, or other compensatory fees from the Company, are not “interested persons” of the Company, as defined in the Investment Company Act of 1940, and comply with the definition of independence in Rule 4200(a)(15) of the NASD listing standards.All committee members shall be financially literate, and at least one member shall be an “audit committee financial expert” as defined by SEC regulations. Statement of Policy The audit committee shall provide assistance to the board of directors in fulfilling their oversight responsibility to the shareholders, potential shareholders, the investment community, and others relating to the Company’s financial statements and the financial reporting process, the systems of disclosure controls and procedures and internal accounting and financial controls, the annual independent audit of the Company’s financial statements, and compliance with regulatory requirements and with ethics programs as established by management and the board.In so doing, it is the responsibility of the committee to maintain free and open communication between the committee, independent auditors, the internal auditors and management of the Company.In discharging its oversight role, the committee is empowered to investigate any matter brought to its attention with full access to all books, records, facilities, and personnel of the Company and the power to retain outside counsel, or other experts for this purpose. Responsibilities and Processes The primary responsibility of the audit committee is to oversee the Company’s financial reporting process on behalf of the board and report the results of their activities to the board.While the audit committee has the responsibilities and powers set forth in this charter, it is not the duty of the audit committee to plan or conduct audits or to determine that the Company’s financial statements are complete and accurate and are in accordance with generally accepted accounting principles.Management is responsible for preparing the Company’s financial statements in accordance with generally accepted accounting principles, and the independent auditors are responsible for auditing those financial statements.The committee in carrying out its responsibilities believes its policies and procedures should remain flexible, in order to best react to changing conditions and circumstances.The committee should take the appropriate actions to set the overall corporate “tone” for quality financial reporting, sound business risk practices, and ethical behavior. App 1 The following shall be the principal recurring processes of the audit committee in carrying out its oversight responsibilities.The processes are set forth as a guide with the understanding that the committee may supplement them as appropriate and consistent with SEC rules and regulations. · The committee shall have a clear understanding with management and the independent auditors that the independent auditors are ultimately accountable to the board and the audit committee, as representatives of the Company’s shareholders.The committee shall have the ultimate authority and responsibility to evaluate and, where appropriate, replace the independent auditors.The committee shall discuss with the auditors their independence from management and the Company and the matters included in the written disclosures required by the standards of the Public Company Accounting Oversight Board (United States) and by applicable SEC rules and regulations.Annually, the committee shall review and recommend to the board the selection of the company’s independent auditors, subject to shareholders’ approval. · The committee shall discuss with the Company’s administrator and independent auditors the overall scope and plans for their respective audits, and any other services to be performed by them, including the adequacy of staffing and compensation, all of which services shall be subject to the committee’s approval.Also, the committee shall discuss with them the auditors’ report on the adequacy and effectiveness of disclosure controls and procedures and internal control over financial reporting.The committee shall also review with the auditors the Company’s system to monitor and manage business risk, and legal and ethical compliance programs. · The committee shall review the interim financial statements with management and the independent auditors prior to their issuance.Also, the committee shall discuss the results of their review and any other matters required to be communicated to them by the independent auditors under generally accepted auditing standards.The chair of the committee may represent the entire committee for the purposes of this review. · The committee shall review with management and the independent auditors the financial statements to be included in the Company’s annual report to shareholders, including their judgment about the quality, not just acceptability, of accounting principles, the reasonableness of significant judgments, and the clarity of the disclosures in the financial statements.The committee shall recommend to the board whether the audited statements shall be issued to the shareholders and filed with the SEC.Also, the committee shall discuss the results of the annual audit and any other matters required to be communicated to the committee by the independent auditors under standards established by the Public Company Accounting Oversight Board (PCAOB) and applicable SEC rules and regulations. App 2 Tridan Corp. Financial Statements April 30, 2011 and 2010 Tridan Corp. Contents April 30, 2011 and 2010 Page(s) Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Assets and Liabilities April 30, 2011 and 2010 2 Schedules of Investments in Municipal Obligations April 30, 2011 and 2010 3-7 Statements of Operations Years Ended April 30, 2011 and 2010 8 Statements of Changes in Net Assets Years Ended April 30, 2011, 2010 and 2009 9 Notes to Financial Statements 10-17 Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Directors Tridan Corp. We have audited the accompanying statements of assets and liabilities of Tridan Corp. (the "Company"), including the schedules of investments in municipal obligations, as of April 30, 2011 and 2010, and the related statements of operations for the years then ended, the statement of changes in net assets for each of the three years in the three-year period ended April 30, 2011, and the financial highlights (see Note 7) for each of the five years in the five-year period ended April 30, 2011. These financial statements and financial highlights are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned, as of April 30, 2011 and 2010, by correspondence with the custodian. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Tridan Corp. as of April 30, 2011 and 2010, the results of its operations for the years then ended, the changes in its net assets for each of the three years in the three-year period ended April 30, 2011, and its financial highlights for each of the five years in the five-year period ended April 30, 2011, in conformity with accounting principles generally accepted in the United States of America. WeiserMazars LLP New York, NY June 20, 2011 WeiserMazars LLP 135 West 50TH Street - New York, New York - 10020 Tel: 212.812.7000 - Fax: 212.375.6888 - www.weisermazars.com WeiserMazars LLP IS AN INDEPENDENT MEMBER FIRM OF Mazars Group. 1 Tridan Corp. Statements of Assets and Liabilities April 30, 2011 and 2010 Assets Investments in municipal obligations, at fair value (original cost - $37,090,658 and $36,298,594, respectively) (amortized cost - $35,836,642 and $35,155,281, respectively) $ $ Cash and cash equivalents Prepaid expenses and other current assets Accrued interest receivable Total assets Liabilities Accrued liabilities: Accrued investment advisory fees Accrued fees - affiliate Accrued other Distribution payable - Common stock redemption payable Total liabilities Net assets $ $ Analysis of net assets Common stock, at $.02 par value, 6,000,000 shares authorized $ $ Paid-in capital Treasury stock ) ) Distributable earnings: Over distributed net investment income ) ) Undistributed capital (losses) ) ) Unrealized appreciation of investments, net Net assets [equivalent to $12.33 and $12.32 per share, respectively, based on 3,103,077.2886 shares and 3,104,303.2745 shares of common stock outstanding, respectively] $ $ The accompanying notes are an integral part of these financial statements. 2 Tridan Corp. Schedules of Investments in Municipal Obligations Years Ended April 30, 2011 and 2010 Principal Amount Amortized Cost Fair Value Principal Amount Amortized Cost Fair Value Insured Ardsley New York Union Free School District Unlimited Tax 5.00% due June 15, 2014 $ Ardsley New York Union Free School District Unlimited Tax 4.00% due June 15, 2016 Bethlehem NY Central School District Ref Unlimited Tax 5.0% due November 1, 2015 Village of Briarcliff Manor New York Pub Impt Unlimited Tax 5.0% due September 1, 2017 Village of Briarcliff Manor New York Pub Impt Unlimited Tax 5.0% due September 1, 2015 City of Buffalo New York Sewer Auth Rev Sewer System Impt 5.0% due July 1, 2011 - - - Cattaraugus County NY Public Impt Ref Unlimited Tax (Par Call June 1, 2013 @100) 5.0% due June 1, 2014 Cattaraugus County NY Public Impt Ref Unlimited Tax (Par Call June 1, 2013 @100) 5.0% due June 1, 2015 Clarkstown Central School District NY Unlimited Tax (Par Call April 15, 2014 @100) 5.25% due April 15, 2015 City of New York NY Public Impts Unlimited Tax (Par Call August 1, 2014 @100) 5.0% due August 1, 2017 City of New York Transitional Fin Bldg Aid Rev Fiscal 2007 5.00% due July 15, 2016 N.Y.S. Dormitory Authority Revs Non St Supported Debt Sch Dist Fing Prog (Par Call October 1, 2017 @100) 5.0% due October 1, 2018 N.Y.S. Dormitory Authority Revs Non St Supported Debt Sch Dist Fing Prog (Par Call October 1, 2017 @100) 5.0% due October 1, 2019 The accompanying notes are an integral part of these financial statements. 3 Tridan Corp. Schedules of Investments in Municipal Obligations Years Ended April 30, 2011 and 2010 Principal Amount Amortized Cost Fair Value Principal Amount Amortized Cost Fair Value Insured (continued) N.Y.S. Dormitory Authority Revs Non St Supported Debt Insd Sien College (Par Call July 1, 2016 @100) 5.0% due July 1, 2020 $ N.Y.S. Dormitory Authority Revs Non St Supported Debt St Johns Univ - Insd 5.25% due July 1, 2021 N.Y.S. Dormitory Authority Revs City University Sys Ref Cons 5th Gen 5.5% due July 1, 2019 N.Y.S. Dormitory Authority Revs Supported Debt Mental Health Svcs Facs Impt (Par Call February 15, 2015 @100) 5.0% due February 15, 2021 N.Y.S. Dormitory Authority Revs 5.5% due May 15, 2018 New York Environmental Facilities Corp State Pers Income Tax Rev 5.25% due December 15, 2012 N.Y.S. Local Govt Assistance Corp Ref: 5.5% due April 1, 2017 5.5% due April 1, 2017 N.Y.S. Thruway Authority Second Gen Hwy &Brdg Trust Fund 5.25% due April 1, 2013 Niagara Falls Bridge Commission NY Toll Rev Highway Impts 5.25% due October 1, 2015 Pleasantville New York Public Impt Unlimited Tax 5.0% due January 1, 2016 Commonwealth of Puerto Rico Electric Power Auth Rev 5.5% due July 1, 2017 Commonwealth of Puerto Rico Highway Transportation Auth Rev Ref 6.25% due July 1, 2016 Puerto Rico Commonwealth Highway and Transportation Auth Transn Rev 5.5% due July 1, 2015 5.0% due October 15, 2021 (Par Call October 15, 2014 @100) - - - The accompanying notes are an integral part of these financial statements. 4 Tridan Corp. Schedules of Investments in Municipal Obligations Years Ended April 30, 2011 and 2010 Principal Amount Amortized Cost Fair Value Principal Amount Amortized Cost Fair Value Insured (continued) Sachem Central School District NY Holbrook Ref Unlimited Tax 5.25% due October 15, 2019 $ Sales Tax Receivable Corp NY Public Impt. (Par Call October 15, 2014 @100) 5.0% due October 15, 2017 Triborough Bridge & Tunnel Authority NY General Purpose Revs 5.5% due November 15, 2019 Unadilla Valley New York Central School District Ref Unlimited Tax 4.00% due June 15, 2014 %(*) %(*) Revenue Backed City of New York NY Municipal Water Fin Auth Wtr. & Sewer Rev Fiscal 2009 (Par Call June 15, 2018 @100) 5.625% due June 15, 2024 5.00% due June 15, 2027 (Par Call June 15, 2019 @100) - - - City of New York Transitional Finance Auth Rev Sub Future Tax Secured (Par Call November 1, 2019 @100): 5.00% due November 1, 2020 5.00% due November 1, 2021 Cold Spring Hbr. NY Central School District Ref. Unlimited Tax 5.0% due February 1, 2016 - - - Nassau County New York Gen. Impt. Unlimited tax 4.00% due October 1, 2022 (Par Call October 1, 2020 @100) - - - N.Y.S. Dormitory Authority Revs Ref (Mandatory Put May 15, 2012 @100) 5.25% due November 15, 2023 N.Y.S. Dormitory Authority St. Pers. Income Tax Rev. Ed. 5.0% due March 15, 2022 (Par Call March 15, 2018 @100) - - - 5.5% due March 15, 2025 (Par Call March 15, 2018 @100) - - - N.Y.S. Dormitory Authority Mental Health Services FACS 5.00% due August 15, 2023 (Par Call August 15, 2020 @100) - - - The accompanying notes are an integral part of these financial statements. 5 Tridan Corp. Schedules of Investments in Municipal Obligations Years Ended April 30, 2011 and 2010 Principal Amount Amortized Cost Fair Value Principal Amount Amortized Cost Fair Value Revenue Backed (continued) N.Y.S. Dormitory Authority Revs. Nonst. Supported debt 5.00% due July 1, 2029 (Par Call July 1, 2018 @100) $ $ $ - $
